Exhibit (10)(o)

In recognition of his responsibilities as non-executive Chairman and upon the
recommendation of the Governance Committee of the Board of Directors (“Board”)
of McDonald’s Corporation (the “Company”), the Compensation Committee of the
Board awarded Andrew J. McKenna a grant of 10,434 restricted stock units
(“RSUs”) on June 14, 2011. Each RSU represents the right to receive, on the
settlement date, one share of the Company’s common stock or, at the Company’s
discretion, cash equal to the fair market value thereof. The RSUs will be
settled on the later of (i) one year from the date of grant or
(ii) Mr. McKenna’s retirement from the Board. The RSUs will immediately be
settled upon Mr. McKenna’s death or if his service on the Board terminates
because he becomes disabled.

Mr. McKenna also received previous grants of RSUs, on the same terms as
described herein, as follows: 12,453 RSUs in 2010, 14,388 RSUs in 2009, 14,222
RSUs in 2008, 17,000 RSUs in 2007, 15,000 RSUs in 2006 and 10,000 RSUs in 2005.
The prior grants are disclosed in Exhibit 10(p) to Form 10-Q filed with the
Securities and Exchange Commission (“SEC”) on August 5, 2010; Exhibit 10(q) to
Forms 10-Q filed with the SEC on August 6, 2009, August 6, 2008 and August 6,
2007, respectively, and on Forms 8-K filed with the SEC on May 31, 2006 and
May 16, 2005, respectively.